Title: From Thomas Jefferson to Thomas Lehré, 1 August 1823
From: Jefferson, Thomas
To: Lehré, Thomas

Monticello
Aug. 1. 23.Age and debility after a recent illness oblige Th: Jefferson to borrow the pen of another to thank Colo Lehré for his kind letter of July 5. to assure him of the gratification it affords him to learn that those who have thought well of him continue their kind dispositions and that those who have thought otherwise begin to change opinions. he never had a wish but for the good of all his fellow-citizens of whatever creed religious or political, and he assures Colo Lehré particularly of the continuance of his great esteem & respect.